Citation Nr: 1757798	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 22, 2012, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Navy from March 2001 to October 2004.  She is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant filed a timely Notice of Disagreement (NOD), received in April 2014.  

In February 2016 and September 2017, the Board remanded the matter for the issuance of a Statement of the Case (SOC).  The record currently available to the Board, however, indicates that to date, no SOC has been issued.

The appellant withdrew her request for a Board hearing in July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth above, the Board has remanded this matter on two occasions previously, in February 2016 and September 2017, in order for the AOJ to issue a Statement of the Case with respect to the issue of entitlement to an effective date prior to October 22, 2012, for the award of TDIU.  However, the AOJ has failed to comply with such remand directives.

Compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, while the Board regrets the further delay, the appeal must again be remanded for compliance with the Board's remand directives.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing the issue of entitlement to an effective date prior to October 22, 2012, for the award of TDIU.  The Veteran must be advised of the time limit in which she may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2017).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


